— Order unanimously affirmed, without costs. Memorandum: Special Term did not abuse its discretion in granting plaintiff’s motion to change the venue of this action from Wyoming County to Erie County. Since the action was commenced, plaintiff has moved to Erie County, the defendant doctors have moved out of State and plaintiff has discontinued the action against the Wyoming County defendants. Moreover, plaintiff and his counsel have established by affidavits that the convenience of nonparty witnesses and the ends of justice would be promoted by the proposed change (see CPLR 510, subd 3; Hurlbut v Whalen, 58 AD2d 311, 316, mot for lv to app den 43 NY2d 643). It is well settled that a motion for a change of venue under CPLR 510 (subd 3) is addressed to the sound discretion of the trial court and absent a clear cause, not present here, the exercise of that discretion should not be disturbed (Hurlbut v Whalen, 58 AD2d 311, 315-316, supra). We have considered defendants’ other argument and find it lacking in merit. (Appeal from order of Supreme Court, Erie County, Bayger, J. — change of venue.) Present — Dillon, P. J., Boomer, Green, O’Donnell and Schnepp, JJ.